Citation Nr: 0205661	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  02-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for pulmonary 
fibrosis/cryptogenic fibrosing alveolitis, claimed as due to 
asbestos exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

It has been verified that the veteran served on active duty 
from February 1969 to February 1970.  The veteran also had 
previous active duty service that has not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the RO.  

On May 28, 2002, the veteran's Motion to Advance His Appeal 
on the Board's Docket was granted.  In compliance with this 
action, the case was assigned to the undersigned Member of 
the Board for prompt action.  



FINDINGS OF FACT

1.  The veteran is shown to have been likely exposed to 
asbestos during his period of active service.  

2.  The currently demonstrated pulmonary fibrosis/cryptogenic 
fibrosing alveolitis is recognized as likely as not be 
related to his asbestos exposure in service.




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by idiopathic pulmonary 
fibrosis/cryptogenic fibrosing alveolitis is due to asbestos 
exposure that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective on November 9, 2000.  

The Board finds that, in light of the favorable action taken 
hereinbelow, the appeal does not require action by way of 
initial consideration of VCAA by the RO.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for 
evidence of pulmonary disease.  

A November 2001 letter from the Department of the Army 
indicates that the barracks at Fort Jackson, where the 
veteran served, contained asbestos.  It was noted that the 
asbestos was found in some of the floor tile, floor tile 
mastic, wall joint compound, pipe insulation and transite 
sheeting used as a thermal barrier around heat stack exhaust.  

A lung biopsy done in July 1997 revealed thickening of 
alveolar septa due to fibrous tissue.  The pathologist 
indicated no recognizable etiology for the alterations.  

An August 1997 report from E. Wesley Ely, M.D., shows that 
the veteran was exposed to plant fibers, cellulose fibers, 
silica, gravel and mortar as well as serpentine asbestos and 
chrysotile asbestos while employed by the U.S. Postal 
Service.  After a thorough examination, Dr. Ely diagnosed 
mild restrictive lung disease due to idiopathic pulmonary 
fibrosis.  

Dr. Ely informed the veteran that he was certainly exposed 
"to asbestos fibers and silicates which [could] obviously 
cause interstitial lung disease after numerous years."  It 
was pointed out that the period of time between his exposure 
at the Postal Service and his development of interstitial 
disease was less than 10 years which was too short of a time 
for asbestosis to be the etiology of the interstitial 
disease.  

Several physicians have expressed an opinion in this matter.  
These include Robert Chin, M.D., Thomas R. Hinson, Jr., M.D., 
Peter S. Kussin, M.D., Douglas G. Browning, M.D., as well as 
VA examiner who examined the veteran in December 2001, who 
have concluded that the exposure to airborne asbestos fibers 
caused the pattern of lung disease found in the veteran.  
Indeed, Dr. Chin has opined that, if the veteran was exposed 
to airborne asbestos fibers, it was more likely than not that 
he had asbestosis.  

The December 2001 VA examiner diagnosed idiopathic pulmonary 
fibrosis/cryptogenic fibrosing alveolitis and noted a history 
of exposure to asbestos and silicate.  The examiner noted 
that the biopsy did not reveal any evidence of asbestosis.  
He stated that it was necessary to demonstrate the presence 
of asbestos bodies on biopsy to make the diagnosis.  The 
examiner determined that it was not possible to say at this 
time that asbestos was the cause of the veteran's idiopathic 
pulmonary fibrosis without resorting to pure speculation.  

After a careful analysis of the evidence, the Board finds 
that the evidentiary record in this case is in relative 
equipoise with respect to the veteran's claim of service 
connection.  

The letter from the Department of the Army, although not 
conclusive that there was airborne asbestos, supports the 
veteran's contention in showing that he was likely exposed to 
asbestos while in service.  

In addition, although the biopsy did not reveal asbestos 
bodies, there is no indication that, at the time, asbestos 
was suspected.  That is, there is no suggestion that the 
pathologist was looking for asbestos fibers.  

The VA examiner pointed to Dr. Ely's statement that 
asbestosis could not be the cause of the veteran's disease as 
support for his opinion.  However, the Board finds that Dr. 
Ely's opinion was based on the short lag time between 
asbestos exposure at the Postal Service and the development 
of disease.  

The lag time between any asbestos exposure in service and the 
development of disease would be much longer and, thus, 
consistent with asbestosis.  

In light of the other opinions of record, the Board finds 
that the evidence serves to establish that the veteran's 
pulmonary fibrosis/cryptogenic fibrosing alveolitis as likely 
as not was caused by asbestos exposure in service.  By 
extending the benefit of the doubt to the veteran in this 
case, a grant of service connection is warranted.  



ORDER

Service connection for pulmonary fibrosis/cryptogenic 
fibrosing alveolitis is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

